FILED

UNITED sTATEs olsrruc'r coURT cl mv l 5 2913
FoR THE MSTRICT oF CoLUMBL»t c,,,‘,’,'§ }’o'§h£*§‘};‘t=r*ig §t=r(\:*;;:§inr§{
3

JAMES L. ROUDABUSH, JR.,
Plaintiff
Civil Action No. 13-1172

PIRELLI, et al.,

\.j\é\j\_/\J\_/\_/\é\_/

Defendants.

MEMORANDUM OPINION

The Cou1't has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiffs complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § 1915(21)(2). To date, the plaintiff has
not submitted the required financial information. Accordingly, the Court will deny his

application to proceed in forma pauperis and will dismiss the complaint without prejudice

An Order accompanies this Memorandum Opinion.

'i
 f/(i[d, l
d h
1 ]‘\»J

United States Di`strict judge

DATE;YM i, 5 j\g,_§
/